Opinión disidente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Presidente Señor Andréu García.
Mediante la sentencia mayoritaria que hoy emite el Tribunal en el presente caso, y la opinión concurrente que sirve de sostén a la misma, el Tribunal jurisprudencial-mente abre el camino y sienta las bases para que en nues-tra jurisdicción dos personas del mismo sexo, uno de ellos transexual, se puedan casar entre sí.
Esa es la consecuencia jurídica inescapable de la deci-sión que hoy se emite; ello, en vista del hecho de que, a base de una mera aseveración de que se siente mujer y de una intervención quirúrgica que no cambió el sexo de la persona como tal, el Tribunal convierte a Andrés Andino Torres en una mujer para todos los efectos jurídicos, pu-diendo esta persona contraer matrimonio, como una mujer, ya que su certificado de matrimonio así lo establece de ma-nera oficial.
I — H
Al momento de su nacimiento, el 29 de abril de 1950, la parte recurrente exhibía un fenotipo masculino que justi-ficó su inscripción en el Registro Demográfico como varón con el nombre de Andrés Andino Torres. En el año 1976 Andrés se sometió, voluntariamente, a un procedimiento quirúrgico que tuvo el efecto de transformar físicamente su sexo para que correspondiera al fenotipo femenino. Desde ese momento la parte recurrente conduce su vida como mu-jer, se proyecta ante otros como tal y utiliza el nombre fe-*812menino con el que recurre ante nosotros, Alexandra Andino Torres.(1) En aras de armonizar los hechos de su vida con la realidad jurídica, la parte recurrente solicitó del Tribunal de Primera Instancia, Subsección de Manatí, que, luego de los trámites pertinentes y necesarios dictase sentencia or-denándole al Registro Demográfico de Manatí cambiar el nombre masculino que constaba en su certificado de naci-miento por el de Alexandra Andino Torres, y cambiar la anotación que de su sexo masculino se había hecho por una relativa al sexo femenino.
Luego de aquilatar la prueba, el tribunal de instancia dictó una resolución mediante la cual declaró con lugar la petición únicamente en lo relativo a la solicitud de cambio de nombre; esto es, el foro de instancia denegó la petición de enmienda a la inscripción del apartado relativo al sexo. Como fundamento de su decisión, expresó el mencionado tribunal que “no existe legislación en este momento que permita el cambio de sexo en el Registro Demográfico. Ha-cemos constar que la Ley permite correcciones de sexo, pero no cambio de sexo”. (Énfasis suprimido.) Petición de certiorari, Apéndice, pág. 84.
Inconforme, la parte recurrente acudió ante el Tribunal de Circuito de Apelaciones exponiendo que “[e]rró el Tribunal de Instancia al declarar NO HA LUGAR al cambio de sexo fundamentando su decisión en que no existía legisla-ción en ese momento que le permitiese el cambio de sexo en el Registro Demográfico”. Petición de certiorari, ante, pág. 9. Argumentó la recurrente que el Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 7, dispone de la materia a su favor al exigirle al juez la resolución de todo caso planteado ante él aun recurriendo a la equidad, es decir, lo justo de *813acuerdo con los principios generales del derecho en casos en que la ley no disponga de la controversia(2)
Argumentó, además, la parte recurrente ante el Tribunal de Circuito que “ [1] o más justo en este caso, es que una persona que es una mujer para todos los fines, no tenga que cada vez que va a hacer una gestión de viaje o de cual-quier otra naturaleza que tenga que mostrar su certificado de nacimiento o pasaporte, tenga que expresar con lujo de detalles todos los eventos que han pasado por su vida des-pués de la operación y señalar que un Tribunal no le ha permitido el cambio en su certificado”. Petición de certio-rari, ante, pág. 10.
El Tribunal de Circuito de Apelaciones confirmó la reso-lución del tribunal de instancia. Es de esa resolución que acudió la parte recurrente ante este Tribunal. En el re-curso de certiorari, que a esos efectos radicara, le imputa al foro apelativo intermedio haber errado:
... al declarar NO HA LUGAR al cambio de sexo fundamen-tando su decisión en que no existía legislación al momento que le permitiese el cambio de sexo en el Registro Demográfico.
... al concluir que el certificado de nacimiento es un documento cuyo propósito es exponer las circunstancias al momento del nacimiento y que no puede permitirse para [sic] hacer constar un hecho ocurrido posterior a éste.
... al señalar que el Artículo 31 de la Ley 24 del 22 de abril de 1931, 24 L.RR.A. Sección 1231 no provee mecanismo para rea-lizar cambios de sexos en un certificado de nacimiento.
... al concluir que para poder adjudicar la controversia sería necesario obviar la ley vigente. Petición de certiorari, pág. 5.
*814Hoy una mayoría del Tribunal Supremo de Puerto Rico revoca la correcta decisión que emitiera el Tribunal de Cir-cuito de Apelaciones. Disentimos; veamos por qué.
II
El Art. 31 de la Ley Núm. 24 de 22 de abril de 1931, Leyes de Puerto Rico, págs. 261-263, en lo pertinente al caso de autos, originalmente disponía que:
El Comisionado de Sanidad preparará, hará imprimir y faci-litará a los Encargados de Registro todos los libros, impresos y formas que han de usarse para inscribir los nacimientos, casa-mientos y defunciones que ocurran o se celebren en la Isla de Puerto Rico, o que fueren necesarios para llevar a cabo los pro-pósitos de esta Ley .... Disponiéndose, que las omisiones o in-correcciones que aparezcan en cualquier certificado antes de ser registrado en el Departamento de Sanidad podrán ser sal-vadas insertando las correcciones o adiciones necesarias en tinta roja en dicho certificado, pero luego de haber sido archi-vado en el Departamento de Sanidad, no podrá hacerse en los mismos rectificación, adición, ni enmienda alguna que altere sustancialmente el mismo, sino en virtud de orden de una Corte de Distrito, cuya orden, en tal caso, será archivada en el Departamento de Sanidad haciendo referencia al certificado a que corresponda. (Enfasis suprimido.)
AI amparo de este estatuto, resolvimos el caso de Ex parte Pérez, 65 D.P.R. 938 (1946). En el referido caso, la peticionaria solicitó que, previo los trámites de ley, se apro-bara un expediente ad perpetuam memoriam y se ordenara cambiar, en la inscripción de su nacimiento, su apellido de Pérez a Torres ya que, según quedó evidenciado en la vista celebrada ante el tribunal de instancia, por la prueba que ella a esos efectos presentara, toda su vida había sido co-nocida por el apellido Torres. Al denegar su reclamo, expre-samos entonces que el antes transcrito estatuto no consti-tuía autoridad para un cambio de nombre o de apellido en el Registro Demográfico y que el así autorizarlo jurispru-dencialmente sería actuar contrario a lo establecido por *815nuestro ordenamiento jurídico. En vista de ello, y aun es-tando conscientes de la razonabilidad del reclamo de la allí peticionaria, resolvimos que, dentro de los estrechos lími-tes de la información ad perpetuam, no procedía una orden disponiendo el cambio de un nombre o apellido. Expresa-mos en dicho caso, por último, que era a la Asamblea Le-gislativa a la cual le correspondería actuar para corregir “lo que entendemos es un defecto en nuestra legislación”, íd., pág. 943.(3)
La Rama Legislativa procedió a enmendar el antes ci-tado Art. 31 el 26 de abril de 1950 para, entre otros asun-tos, autorizar los cambios de nombre y apellidos, y estable-cer el procedimiento a seguirse para tales propósitos. Dicho estatuto dispone, en lo pertinente al caso de autos, que:

§ 1231. Supervisión a cargo del Secretario de Salud; cambios en registros

El Secretario de Salud preparará, hará imprimir y facilitará a los encargados de registros todos los libros, impresos y formas que han de usarse para inscribir los nacimientos, casamientos y defunciones que ocurran o se celebren en el Estado Libre Asociado de Puerto Rico, o que fueren necesarios para llevar a cabo los propósitos de esta Parte, y preparará y distribuirá aquellas instrucciones detalladas que no estén en conflicto con las disposiciones de esta Parte y que pudieran ser necesarias para la aplicación uniforme de la misma para el mantenimiento de un perfecto sistema de registro; y para tales fines no podrán usarse otros libros, impresos y formas que aquellos que sumi-nistre el Secretario de Salud. Dicho Secretario hará que los certificados que se reciban mensualmente en su Departamento procedentes de los encargados de registros sean examinados cuidadosamente y requerirá la información adicional que sea necesaria en aquellos que aparezcan incompletos o defectuosos, *816para lo cual toda persona que tenga conocimiento de hechos concernientes a cualquier nacimiento, casamiento o defunción, estará obligada a suministrar dicha información, cuando a ello sea requerida por el Secretario de Salud en persona o por medio de su representante acreditado, por correo, o por conducto del Registrador del distrito; Disponiéndose, que las omisiones o in-correcciones que aparezcan en cualquier certificado antes de ser registrado en el Departamento de Salud podrán ser salva-das insertando las correcciones o adiciones necesarias en tinta roja en dicho certificado, pero luego de haber sido archivado en el Departamento de Salud, no podrá hacerse en los mismos rectificación, adición ni enmienda alguna que altere sustancial-mente el mismo, sino en virtud de orden del Tribunal de Dis-trito, cuya orden, en tal caso, será archivada en el Departa-mento de Salud haciendo referencia al certificado a que corresponda; Disponiéndose, sin embargo, que cuando el reco-nocimiento de un hijo natural se hiciere en documento público o en una declaración jurada bastará la presentación de dicho do-cumento o declaración para que el encargado del Registro De-mográfico proceda a inscribir el mismo, y a ese efecto, se lle-nará el correspondiente certificado de inscripción; Disponiéndose, además, que en caso de que el nacimiento de tal hijo hubiera sido previamente inscrito se llevará al certificado los datos adicionales que resulten de tal reconocimiento.
El cambio, adición o modificación de nombre o apellido sólo podrá hacerse a instancia del interesado, quien deberá presen-tar ante cualquier Sala del Tribunal de Distrito la oportuna solicitud, expresando bajo juramento los motivos de su preten-sión, acompañada de la prueba documental pertinente en apoyo de su solicitud. Copia de la solicitud y de toda la prueba docu-mental le será remitida al Ministerio Fiscal simultáneamente con su radicación. 24 L.RR.A. see. 1231.
j-H HH HH
Un estudio detenido de la Ley del Registro Demográfico de Puerto Rico, en especial de su Art. 31, ante, y el Art. 21 (24 L.P.R.A. see. 1135) nos lleva a la conclusión de que el certificado de nacimiento es un documento esencialmente histórico sobre una persona con el propósito de dejar cons-tancia de determinada información vital de ésta al mo-mento de nacer. Una vez anotados tales datos correcta-*817mente, en atención al momento del nacimiento, no podrán ser enmendados éstos salvo por excepción legislativamente autorizada de forma expresa.(4) Es de notar, sin embargo, que la Ley del Registro Demográfico de Puerto Rico atiende la preocupación de reflejar las modificaciones del estado civil o condición de la persona según resulte de sus actos jurídicos. Los documentos acreditativos de tales actos podrán constar en un archivo especial del Departamento de Salud como suplementos informativos al certificado de nacimiento al cual harán referencia.
Un cambio en el sexo del inscrito,(5) no puede provocar *818una enmienda en las constancias del Registro Demográ-fico; ello, a tenor con la letra y el desarrollo de la Ley del Registro Demográfico de Puerto Rico. Del Art. 31 de la Ley del Registro Demográfico de Puerto Rico, ante, surge que el legislador autorizó al Secretario de Salud o a un funciona-rio autorizado por él, a corregir algún error o a añadir al-guna información que inadvertidamente o por error se haya omitido en el certificado de nacimiento, sin necesidad de orden judicial, cuando tales anotaciones no alteren sus-tancialmente el mismo y dicho certificado no haya sido re-gistrado aún en el Departamento de Salud. En caso de que sea necesario enmendar o añadir datos en el certificado, luego de haber sido el mismo registrado, será necesaria una orden del tribunal. Actos vitales posteriores al naci-miento, repetimos, no serán motivo de enmiendas a las constancias del Registro salvo en los casos de excepción legislativamente autorizados.
No erró el tribunal de instancia al denegar la enmienda de la anotación referente al sexo de la parte recurrente en el Registro Demográfico, basado en que tal sustitución se-ría contraria a la ley. Anotamos, sin embargo, que la reso-lución del honorable juez de instancia no es un modelo de claridad al expresar que “[h]acemos constar que la Ley per-mite correcciones de sexo pero no cambio de sexo”. (Énfasis suprimido.) Petición de certiorari, ante, pág. 20. No obs-tante, el resultado de su análisis es correcto. La Ley del Registro Demográfico de Puerto Rico dispone de la contro-versia de forma adversa a la parte recurrente al exponer, a modo de numerus clausus, las únicas instancias en que se podrá obrar cambios en las anotaciones de datos vitales en el certificado de nacimiento, habiendo surgido la realidad de tales nuevos datos con posterioridad al nacimiento e inscripción de la persona. Una enmienda a la anotación del *819sexo del inscrito como resultado de una operación de “cam-bio de sexo” es un acto prohibido por la Ley del Registro Demográfico de Puerto Rico.
A modo de conclusión, observemos que fue meritorio el planteamiento cuando, en 1946, en Ex Parte Pérez, ante, la peticionaria alegó y probó bajo el imperio de la letra original de la Ley del Registro Demográfico de Puerto Rico de 1931, que era un hecho indisputablemente histórico que al momento de su nacimiento el apellido inscrito de su padre era Pérez, pero que todos lo llamaban por Torres y como tal se creía y hacía llamar, y que, por lo tanto, su certificado de nacimiento no reflejaba correctamente, como habría sido conveniente, la realidad del hecho vital de su padre consis-tente en la adopción de un apellido distinto al que constaba en el registro demográfico. Sin embargo, allí expresamos que:
Otro obstáculo que encontró la corte es que en Puerto Rico no existe estatuto que autorice el cambio de nombres o apellidos. Es verdad.Ni en la Ley de Registro Civil de 1911, ni en la Ley del Registro Demográfico de 1931 que vino a sustituirle, ni en ninguna otra ley, se autoriza procedimiento alguno para cambiar nombres o apellidos, en el registro civil de ayer o en el registro demográfico de hoy. Ex Parte Pérez, ante, pág. 942.
Entonces sabíamos que en el segundo párrafo del Art. 31 de la Ley del Registro Demográfico de Puerto Rico, ante, no constaba ninguna autorización para que los tribunales ordenasen el cambio de las constancias del Registro en atención a hechos vitales posteriores al momento del nacimiento. Esto, sin obviar que dicho artículo disponía y dispone que
... las omisiones o incorrecciones que aparezcan en cualquier certificado antes de ser registrado en el Departamento de Sa-nidad podrán ser salvadas insertando las correcciones o adicio-nes necesarias en tinta roja en dicho certificado, pero luego de haber sido archivado en el Departamento de Sanidad, no podrá hacerse en los mismos rectificación, adición, ni enmienda al-guna que altere sustancialmente el mismo, sino en virtud de *820orden de una Corte de Distrito, cuya orden, en tal caso, será archivada en el Departamento de Sanidad haciendo referencia al certificado a que corresponda. 1931 Leyes de Puerto Rico 261-263.
Con algún escepticismo cabía y cabe preguntarse: ¿A qué rectificaciones, adiciones o enmiendas se refiere el le-gislador en ese artículo como válidas si son autorizadas por los tribunales? ¿Acaso una persona que consta inscrita como Pérez porque así fue inscrito su padre, pero que se hace llamar Torres, y que solicita que en el Registro se tache el apellido Pérez y se anote el de Torres no está su-plicando del tribunal que autorice una enmienda o cambio en las constancias del registro? ¿Acaso no es eso lo que el Art. 31, ante, permitía?
Hemos de precisar que los conceptos “rectificaciones”, “adiciones” o “enmiendas”, según constan en la Ley, debe-rán ser interpretados dentro del contexto del objeto sobre el cual han de obrarse. El objeto, en nuestro caso, es el certificado de nacimiento. El certificado de nacimiento, por su parte, es un documento histórico que pretende dejar constancia de ciertos datos verificados al momento del nacimiento. El mismo sólo pretende reflejar ciertos datos con certeza en referencia al momento histórico que lo origina.
Por lo tanto, las rectificaciones, adiciones o enmiendas a las constancias del certificado de nacimiento, que un tribunal podía autorizar bajo el Art. 31 de la Ley del Registro Demográfico de Puerto Rico, ante, según originalmente concebido, sólo podían tener por objetivo dejar constancia certera de un dato, constatable al momento del nacimiento de la persona, omitido o incorrectamente reflejado en el certificado de nacimiento. Cualquier otro dato que no aten-diera al momento del nacimiento de la persona, aunque constituyera un asunto de gran trascendencia en la vida de ésta, no podía provocar enmienda alguna al certificado de nacimiento. Por esa razón fue necesaria la acción legisla-tiva enmendatoria del Art. 31 de la Ley del Registro Demo-*821gráfico de Puerto Rico de 1931, ante, para permitir que un tribunal ordenara la inscripción del cambio de nombre o apellido en el certificado de nacimiento.
El tribunal siempre tuvo la autoridad para ordenar co-rregir un error en el certificado de nacimiento atendiendo a la realidad vital al momento del nacimiento de la persona. Sin embargo, la facultad para autorizar que un hecho posterior al nacimiento sustituyera o enmendara anotaciones previas en el certificado, como es el caso de una persona a quien llamaron “X” al momento de inscribirse, pero que luego se cambió su nombre a “Y” y pretendía que tal nom-bre fuera sustituido en el certificado de nacimiento, sólo podía ser conferida al tribunal por medio de enmienda a la ley como ocurrió con los casos de cambio de nombre y ape-llido, o en los casos de adopciones.
En el caso de autos, al momento del nacimiento de la parte recurrente, el 29 de abril de 1950, se constató su masculinidad fenotípica y como tal se hizo constar en el Registro Demográfico. Los padres de la criatura decidieron nombrarla “Andrés” y así se hizo constar en el certificado como un hecho vital histórico. En el 1995, la parte recu-rrente solicitó, y le fue concedido por el tribunal, que su nombre fuera cambiado en el certificado de nacimiento en atención a que había adoptado un nombre femenino, y a que la Ley del Registro Demográfico de Puerto Rico fue enmendada para permitir que la categoría “nombre” en el certificado de nacimiento pudiera ser objeto de cambio en sus inscripciones. Tal hecho vital posterior al momento del nacimiento logró su acceso al registro sólo debido a que el legislador autorizó, luego de nuestra decisión en el caso Ex Parte Pérez, ante, una excepción a la norma general de que el certificado de nacimiento sólo recoge datos en atención al momento del nacimiento. Sin embargo, al solicitar que se inscribiera un cambio en la anotación de “sexo”, la parte recurrente ha tenido que enfrentarse al hecho de que aun-que afirme sentirse femenina, y aunque su cuerpo muestre *822la apariencia que típicamente exhibe una mujer, la ley no incluye el cambio de sexo como una excepción a la norma general antes expuesta.
No se cometió error alguno al momento en que los fun-cionarios del Registro Demográfico anotaron en dicho re-gistro, como hecho verificable históricamente, que el día 29 de abril de 1950 nació una persona que exhibía caracterís-ticas masculinas y la cual, entre otros datos, fue denomi-nada por sus padres “Andrés”. No se puede rectificar lo que se ha hecho correctamente; no hay que añadirle nada a lo que está completo; no se puede enmendar lo que no ha sido un error.
La Ley del Registro Demográfico de Puerto Rico, según enmendada, no autoriza al Tribunal General de Justicia a ordenar la anotación en el Registro Demográfico de un he-cho vital que no es constatable al momento del nacimiento de la persona, con excepción de los casos de cambio de nom-bre y las anotaciones de cambios que expresamente se au-torizan en los casos de adopciones.
IV
Argumenta la parte recurrente que el tribunal senten-ciador actuó en violación del Art. 7 del Código Civil de Puerto Rico, ante. No tiene razón.
En Toppel v. Toppel, 114 D.P.R. 775 (1983), señalamos con referencia a Ef. Litográficos v. Nat. Paper & Type Co., 112 D.P.R. 389 (1982), que cuando hay una laguna en la ley el juez no puede dejar de resolver un caso; éste deberá recurrir a la facultad de aplicar los principios de equidad. El caso de marras, sin embargo, no es uno en que se reco-nozca alguna laguna en la ley o que quede huérfano de regulación jurídica. Debe quedar claro que, a diferencia de lo argumentado por la parte recurrente, la Ley del Registro Demográfico de Puerto Rico es un estatuto estricto en lo referente a los actos que enumera como justificativos de *823anotaciones y de cambios a dichas anotaciones motivados por hechos posteriores al nacimiento e inscripción.
Al diseñar el mandato estatutario de ese modo, la Asam-blea Legislativa demostró su intención de excluir cualquier otro derecho que no esté especificado en dicho artículo, ello de acuerdo con la máxima expressio unius est exclusio alterius. Cuando en una ley se conceden específicamente ciertas facultades, y no se mencionan otras de la misma categoría, existe un fuerte indicio de la intención legisla-tiva en el sentido de no incluir nada más que lo expresado. Para llegar a una conclusión contraria es necesario que la misma ley demuestre que la intención del legislador no fue limitar las facultades concedidas a las estrictamente enumeradas.(6) El desarrollo de la Ley del Registro Demo-gráfico de Puerto Rico, tanto legislativo como jurispruden-cial, niega claramente la posibilidad de aplicarle una inter-pretación liberal al texto restrictivo de la misma.
V
Por otro lado, la parte recurrente alega tener un dere-cho constitucional a que se autorice el remedio solicit ado. (7) Invoca el debido proceso de ley y las Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo l.(8) No le asiste la razón. No existe un derecho fundamental a que el Estado reconozca que una persona que se somete exitosamente a una “operación de *824cambio de sexo”, como la del caso de marras, deja de ser varón y se convierte en mujer con derecho a constar en el Registro Demográfico como si al momento de su naci-miento biológicamente se hubiera constatado su femineidad.
Es correcto el hecho de que el Tribunal Supremo de Es-tados Unidos ha extendido la protección constitucional del Art. XIV de la Constitución de Estados Unidos a ciertos derechos e intereses de las personas referentes a su intimi-dad, a la autonomía de su voluntad y a sus relaciones de familia. Los derechos a la dignidad, integridad personal e intimidad también se han reconocido bajo la Constitución del Estado Libre Asociado de Puerto Rico. Dichos derechos tienen en Puerto Rico un historial más amplio que el reco-nocido bajo la Constitución de Estados Unidos. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975). Se trata de derechos constitucionales fundamenta-les que gozan de la más alta jerarquía y constituyen una crucial dimensión en los derechos humanos. Su protección es necesaria para que se pueda lograr una adecuada paz social o colectiva. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986).
Así pues, hemos reconocido que el derecho a la vida pri-vada y familiar, protegido por el Art. II, Secs. 1 y 8 de nuestra Constitución, ante, opera ex proprio vigore, y puede hacerse valer entre personas privadas al eximirlas del requisito de acción estatal. Este derecho constitucional impone al Estado y a toda persona el deber de no inmis-cuirse en la vida privada o familiar de los demás seres humanos. Colón v. Romero Barceló, 112 D.P.R. 573 (1978). En general puede afirmarse que protege dos intereses fun-damentales: uno es el interés individual de evitar la divul-gación de asuntos personales, y el otro es el interés de po-der tomar decisiones importantes independientemente. Arroyo v. Rattan Specialties, Inc., ante, pág. 75.
*825A tenor con lo anterior, tanto en la jurisdicción federal como en la nuestra, se ha reconocido como parte del dere-cho a la intimidad, la facultad de las personas para tomar decisiones personales o íntimas sin que el Estado inter-venga con ellas. Algunas de éstas son la facultad para ter-minar un embarazo, Roe v. Wade, 410 U.S. 113 (1973); Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980); la de divorciarse sin tener que exponer públicamente la vida íntima, Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); la de utilizar anticonceptivos, Griswold v. Connecticut, 381 U.S. 479 (1965); Eisenstadt v. Baird, 405 U.S. 438 (1972); Carey v. Population Services International, 431 U.S. 678 (1977).
En Puerto Rico se ha reconocido, además, el derecho de la persona a salvaguardar la tranquilidad del hogar, Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974); a proteger a un ciudadano de recibir “un raudal de llamadas indeseables y ofensivas”, P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 335 (1983); o de sufrir continuamente la exhi-bición por los medios de comunicación de fotos que consti-tuyan una indebida intromisión en la vida familiar, Colón v. Romero Barceló, ante.
Ello no obstante, y como hemos dicho anteriormente, no constituye un derecho constitucional el reconocimiento de un “cambio de sexo” para todos los efectos de la vida social y jurídica de una persona. La parte recurrente no ha de-mostrado la relación que existe, si alguna, entre el alegado derecho fundamental que ella reclama por un lado, y las relaciones familiares, de matrimonio, de procreación o de la santidad y tranquilidad del hogar, por otro. No procede el reclamo constitucional de la parte recurrente.
*826VI
Si bien es cierto que la Ley del Registro Demográfico de Puerto Rico no autoriza la enmienda de la anotación del sexo del inscrito, no queda huérfana de remedio la parte recurrente en su deseo de hacer constar jurídicamente la modificación de su condición como persona, pues nuestro ordenamiento jurídico reconoce la eficacia del expediente ad perpetuam rei memoriam. Ya nos expresamos con res-pecto a este procedimiento en Ex parte Pérez.(9) Allí se aclaró que el propósito del expediente ad perpetuam rei memoriam es el de perpetuar la memoria de un hecho acre-ditando solemnemente ese hecho cuando existe el riesgo de que la prueba del mismo pueda perderse, por la ausencia o muerte de los testigos o por otras razones.
Así, de acuerdo con la Regla 42.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la información ad perpetuam cabe para perpetuar cualquier hecho, con tal que no resulte per-juicio a una persona cierta y determinada. Si resulta o pu-diera resultar perjuicio a alguna persona, no debe admi-tirse la información. Pero aunque se admita la infor-mación, si luego resulta que ésta perjudica a alguna persona carece de efecto en cuanto a ella la providencia aprobatoria.
Una resolución aprobatoria de una información ad per-petuam rei memoriam sin duda ofrece un uso práctico en el caso de autos, tal y como lo señalamos en Ex Parte Pérez, ante. Es evidente que una resolución aprobatoria de la in-formación de “cambio de sexo” sería uno de los documentos en que “consten los actos jurídicos que de algún modo mo-difiquen el estado civil o la condición de la persona inscri-ta” en el Registro Demográfico.(10)
*827En atención a tales documentos, la Ley del Registro De-mográfico de Puerto Rico dispone en su Art. 21, ante:(11)
A petición de parte interesada, los documentos en que cons-ten los actos jurídicos que de algún modo modifiquen el estado civil o la condición de la persona inscrita, serán archivados en el Departamento de Salud en un archivo especial, haciendo re-ferencia al certificado de nacimiento a que correspondan.
Sin duda, el sexo con que se identifica a una persona es asunto relativo a su “estado civil o condición” y una opera-ción quirúrgica para cambio de sexo es, por consiguiente, un acto con consecuencias modificativas en dicho estado civil o condición que,(12) mediado por un expediente ad per-petuara rei memoriam, justificaría su constancia en el ar-chivo especial a que se refiere la Ley del Registro Demo-gráfico de Puerto Rico.
Reiteramos que en el caso que nos ocupa no corresponde a la Rama Judicial autorizar el cambio de la anotación de sexo en la certificación de nacimiento de la parte recu-rrente, pues tal acción sería contraria a la letra de la ley y a la intención legislativa. Correspondería a la Rama Legis-lativa proveer el mecanismo legal para tal fin. Mientras tanto, el expediente ad perpetuam rei memoriam es el único medio jurídico del cual puede disponer la parte recu-rrente para hacer constar la realidad de sus hechos vitales.
Por las razones antes expresadas es que disentimos ve-hementemente de la sentencia mayoritaria emitida en el presente caso.
*828— O —

 En su tarjeta de seguro social expedida por el Gobierno de Estados Unidos de América, así como en su tarjeta electoral, figura como Alexandra M. Andino Torres.


 Dispone el Art. 7 del Código Civil, 31 L.P.R.A. see. 7, que:
“El tribunal que rehúse fallar a pretexto de silencio, obscuridad o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
“Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los princi-pios generales del derecho, y los usos y costumbres aceptados y establecidos.”


 Debe enfatizarse el hecho de que, aun cuando resolvimos lo arriba expuesto, en el citado caso de Ex parte Pérez, 65 D.P.R. 938 (1946), reconocimos la utilidad del expediente ad perpetuam memoriam para hacer acreditar hechos en los registros públicos sin perjuicio a terceros, aunque tal recurso no fuera suficiente para autori-zar alguna enmienda en las anotaciones del Registro Demográfico no obstante tra-tarse de un documento en que “ ‘consten los actos jurídicos que de algún modo mo-difiquen el estado civil o la condición de la persona inscrita’ ” en el Registro Demográfico. íd., pág. 944.


 Tal es el caso de las enmiendas a la ley para autorizar el cambio de nombre y las anotaciones en atención a las adopciones. Véase 24 L.P.R.A. sees. 1136 y 1231. Además, véase K. v. Health Div. Dept. of Human Resources, 560 P.2d 1070 (Or.1977).


 Los problemas jurídicos relativos a la condición conocida como transexuali-dad son materia novel en Puerto Rico. En otras jurisdicciones del mundo, como España, Estados Unidos e Inglaterra se ha atendido, aunque en pocas ocasiones, el asunto que parece ir cobrando vigencia con el avance del tiempo. Una persona que exhibe una condición de transexualidad es aquella que tiene las características físi-cas y anatómicas de un sexo, se siente psicológicamente como si fuera un miembro del sexo opuesto, y desea vehementemente pertenecer a éste en forma consumada. Véanse: M. Otlowski, The Legal Status of a Sexually Reassigned Transsexual: R. v. Harris & Mc. Guiness and Beyond, 64 Australian Law Journal, 67, 67-74, (1988). El transexual se siente obsesionado con el deseo de alterar su cuerpo, su apariencia física general y su status social para conformarlos con el que a nivel emocional y psicológico siente es su verdadero sexo. Este conflicto le causa problemas psicológicos que en algunos casos pueden ser muy severos. C.K. Watson, Transsexual Marriages: Are They Valid Under California Law?, 16 Sw. U.L. Rev. 505, 511-512 y 515 (1986). En aras de eliminar conflictos, muchos transexuales recurren a operaciones quirúr-gicas para cambio de sexo. Algunas autoridades médicas aseguran que luego de rea-lizada la operación el cambio de sexo es efectivo. Sin embargo, otras autoridades sostienen que una operación para cambiar el sexo a un paciente no lo altera realmente. De acuerdo a esta opinión, el paciente transexual varón permanece siendo hombre. Según dicha teoría el alegado cambio de sexo es una ficción al quedar inalterada la constitución cromosómica de la persona. Tribunales de Inglaterra, Australia, Japón, Francia y Bélgica se han expresado en esos términos. Véanse: Corbett v. Corbett, (1970) 2 All ER 33, Anonymous v. Weiner, 270 N.Y.S.2d 319 (1966); In re Ladrach, 513 N.E.2d 828 (1987); G. García Cantero, Spain: Sex Change and the Courts, 29 J. Fam. L. 425, 425-429 (1990-91). Esto, sin duda, enriquece al número de complicaciones que jurídicamente han de tenerse presentes a la hora de definir, dentro del marco de un litigio referente a transexualidad, lo que jurídicamente es “sexo”. En España se ha resuelto que el factor determinante a tomarse en cuenta para señalar el sexo de una persona en un caso muy parecido al que nos ocupa lo es la constitución física de la persona, el fenotipo exhibido. Véase Sentencia de 3 de marzo de 1989, Núm. 1993, LVI (Vol.II) Repertorio de Jurisprudencia 2199. En In-glaterra, sin embargo, se resolvió que el criterio determinante lo sería el cromosómico. Corbett v. Corbett, ante. De igual forma algunos tribunales estatales de Estados Unidos han abordado el tema. En Anonymous v. Weiner, ante, se resolvió *818que el Código de Salud de la ciudad de Nueva York no proveía una base para cambiar el sexo en el certificado de nacimiento después de efectuada una cirugía para cam-biar el sexo de un transexual. En apelación, la Corte Suprema de la ciudad de Nueva York confirmó la determinación de la Junta. Véanse, además, García Cantero, ante.


 Salgado v. Comisión Hípica Insular, 49 D.P.R. 464 (1936).


 Menciona, sin argumentar, que se tiene derecho al remedio solicitado “a tenor de los preceptos constitucionales vigentes y del debido procedimiento de Ley”. Petición de certiorari, pág. 10.


 “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encamarán estos principios de esencial igual-dad humana.” Sec. 1, Art. II, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257.
“Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar.” See. 8, Art. II, Const. E.L.A., supra, pág. 301.


 65 D.P.R. 938 (1946).


 Art. 21 de la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A. see. 1135.


 24 L.P.R.A. see. 1135.


 Ha dicho García Cantero en relación a una decisión del Tribunal Supremo de España que “ [ajccording to the reasoning of the Court, sex is part of a person’s civil status and is an essential feature which is recorded on the birth certificate issued by the doctor present at the confinement”. García Cantero, ante, pág.425.